Citation Nr: 1116766	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic eczema of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board initially denied the Veteran's claim in a decision issued in March 2009.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the 2009 decision was subsequently vacated pursuant to a November 2009 Order granting the parties' Joint Motion for Remand (Joint Motion).  Thereafter, the Board remanded the Veteran's claim in January 2010 in compliance with the directives of the Joint Motion, and after completing the requested development, the RO readjudicated the claim, as reflected by a March 2010 supplemental statement of the case.  The claim has now been returned to the Board for further appellate review.

The Board acknowledges that the Veteran has submitted evidence directly to the Board that has not been considered by the RO in any adjudicatory action.  However, as the Veteran, through his representative, has submitted a statement waiving initial RO review of this evidence, the Board finds that the Veteran's claim need not be remanded to allow initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2010).
 

FINDINGS OF FACT

1.  The Veteran was not diagnosed to have a psychiatric disorder for more than 20 years after his discharge from service.

2.  The more probative medical opinions of record fail to relate to the Veteran's currently-diagnosed psychiatric disorder either to service or his service-connected skin disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic eczema of the bilateral lower extremities, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in February 2002, which explained the criteria for establishing service connection as secondary to a service-connected disability, and which was sent prior to the initial adjudication of the Veteran's claim. 

Regarding VA's duty to assist, the Veteran's service treatment and personnel records, as well as his VA treatment records (including those treatment records identified as relevant in the Joint Motion) have been obtained, and the Veteran has not identified any available relevant treatment records that have not been obtained.  The Veteran was also provided with several pertinent VA examinations during the instant rating period, and he testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a).

At his Board hearing, the Veteran testified that his service-connected chronic eczema has negatively affected his quality of life, causing him to isolate himself.  He testified that his condition causes him to constantly scratch himself, and he finds that people are taken aback by his eczema and assume that it is a result of a more serious disease such as AIDS.  The Veteran is service-connected for chronic eczema of his bilateral lower legs, which is currently evaluated as 30 percent disabling.

The Veteran's service treatment records fail to reflect any psychiatric treatment or notation of any psychiatric disability upon separation.  The Veteran's service personnel records reflect that he was discharged from service after failing a drug test and resisting any rehabilitative measures, and his post-service medical records reflect his continued illegal drug use, as reflected by treatment records beginning in November 1983 until approximately October 2003 (when he experienced a cerebrovascular accident related to cocaine use).  

A January 2002 VA psychiatric treatment note reflects a diagnosis of anxiety disorder, not otherwise specified.  The Veteran underwent a VA mental disorders examination in March 2002, during which the Veteran reported an addiction history dating back to 1974, and the examiner noted a diagnosis of heroine dependence and a history of alcohol and cocaine abuse, all reported to be in remission.  The examiner stated that because the Veteran had a long-standing history of substance abuse with repeated treatment, it was difficult to diagnose any other condition at that time, noting a diagnosis of personality disorder, not otherwise specified.  

The Veteran also underwent a VA skin diseases examination in March 2002.  The corresponding examination report reflects the examiner's opinion that it is unlikely that the Veteran's eczema is the primary cause of his depression, noting that the Veteran's other more significant stressors (namely financial and relationship stressors) were more likely to have either caused or contributed to the Veteran's depression.  A May 2005 VA treatment record reflects that the Veteran requested to resume an anti-depressant medication, and a June 2007 VA treatment record reflects the Veteran's report that he has a nervous condition which causes him to scratch himself when he becomes anxious.

The Veteran underwent another VA mental disorders examination in December 2007, during which the Veteran reported feeling depressed and fatigued, which he thinks may be aggravated by his hepatitis C.  The Veteran also reported frequent itching and scratching when he is feeling anxious.  The examiner noted diagnoses of depressive disorder, not otherwise specified, and polysubstance and alcohol dependency in full sustained remission according to the Veteran.  The examiner opined that the Veteran's depression is neither secondary to nor aggravated by his eczema, nor is it directly related to service.  In support of this opinion, the examiner noted that the Veteran had no mental health treatment or reference to a mental health condition while in service and that the Veteran first sought help for his substance addiction in 1984 and was not diagnosed with a psychiatric disorder until after 2000.  The examiner further stated that during the examination, the Veteran primarily reported depression relating from his loss of function after his stroke (not that he experienced depression as a result of his eczema).

A March 2008 letter authored by a VA dermatologist states that she cannot comment on the Veteran's diagnosis of depression (as that is not her area of expertise); however, eczema has been linked to patient quality of life and depression, and therefore, it is possible that it the Veteran's eczema is as likely as not linked to his depression.  

Pursuant to the 2009 Joint Motion, the Board remanded the Veteran's claim in 2010 to obtain the Veteran's more recent VA treatment records dating from November 2007, as the parties to the Joint Motion posited that these VA treatment records may contain medical evidence that would serve to substantiate the Veteran's claim.  Conversely, the VA treatment records fail to support the Veteran's claimed theory of entitlement and reflect his treatment providers refusal to provide the requested medical nexus opinion linking his depression to his service-connected skin disorder.   Specifically, an April 2008 VA psychiatric treatment record reflects that the focus of the treatment session was the Veteran's request that his treating psychiatrist provide a medical opinion linking his depression to his service-connected eczema.  As this treatment session was conducted with a registered nurse, the Veteran was scheduled for an appointment with a VA psychiatrist in June 2008.  The June 2008 VA treatment record reflects the psychiatrist's medical opinion that he could not medically link the Veteran's depression to his service-connected eczema.  

An April 2009 VA treatment record reflects that the Veteran again requested a medical opinion linking his depression to his service-connected eczema during a psychiatric treatment with a registered nurse; however, during the Veteran's subsequent appointment with a VA psychiatrist, no such medical opinion was provided.  Specifically, the VA psychiatrist stated that the Veteran was determined to link his depression to his service-connected skin disorder, but that it is inarguable that the Veteran's depression is linked to the sequelae of his long-term cocaine dependence and cocaine-related stroke residuals.  

A December 2009 VA treatment record reflects the Veteran's assertion that his depression is related to his service-connected skin disorder; however, his VA psychiatrist again declined to provide a medical nexus between the two disorders.  The VA psychiatrist opined that based on evidence submitted by the Veteran's attorney who successfully represented the Veteran in his pursuit of Social Security Administration disability benefits, the Veteran's depression is related to his post-stroke residuals, as neuropsychiatric testing revealed residual impairment.  A January 2011 letter from the Veteran's private treating registered nurse reflects her report that the Veteran is being treated for both long-standing depression and a skin disorder of his lower extremities.  A February 2010 VA dermatological treatment record reflects that the Veteran was very concerned about his service-connected benefits, but reported that his service-connected skin disorder was only mildly pruritic.

Letters authored in November and December 2010 by the Veteran's daughter reflect her observation of the Veteran's long-standing depression and skin disorder, as well as her perception that the Veteran's inability to engage in certain activities due to his skin disorder has caused an increase in his depression.  A November 2010 letter from the Veteran's treating VA physician reflects the physician's opinion that there may be a neurogenic component to the Veteran's scratching of the areas affected by his skin disorder, as the Veteran scratches his rash when he is anxious.  The physician further stated that the Veteran's stroke residuals may have made his left side more pruritic.  

After reviewing the evidence of record, the Board finds that the evidence as a whole fails to provide a basis for awarding service connection on a direct basis or as secondary to his service-connected skin disorder.

The Veteran's service medical records fail to reflect that he developed a psychiatric disorder in service or shortly thereafter, and his post-service medical records do not reflect a diagnosis of a psychiatric disorder until 2002, more than 20 years after service, thereby failing to support a theory of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the Veteran's December 2007 VA examination report reflects the examiner's opinion that the Veteran's psychiatric disorder is not directly related to service, and the Veteran himself does not advance this theory of service connection, nor has he submitted a medical opinion relating his psychiatric disability directly to service.  Accordingly, there is no basis for establishing direct service connection for a psychiatric disorder (and therefore no basis for service-connecting any disabilities the Veteran contends are secondary to a psychiatric disability, including his cerebrovascular accident).

Turning next to the Veteran's claimed theory of entitlement, that his eczema has contributed to his psychiatric disorder, the totality of the evidence fails to support his contention.  While a VA dermatologist has opined that it is possible that the Veteran's depression is related to his service-connected eczema, the possibility that one condition is related to another does not equate to an affirmative medical nexus opinion.  Moreover, there is no evidence that the dermatologist examined the Veteran, and VA mental health examiners who have examined the Veteran have consistently found that his depression is not related to his skin disorder.  Furthermore, the Veteran's recently obtained VA treatment records reflect that his psychiatric treatment providers have steadfastly refused to provide a positive medical nexus between his service-connected skin disorder and his psychiatric disorder.  Rather, the treatment records reflect the VA psychiatrists' opinions that the Veteran's depression is related to his history of long-term cocaine abuse and the residual functional impairment he has experienced as the result of his cocaine-related cerebral vascular accident.  With regard to the November 2010 letter from the Veteran's VA physician, the physician's statement that the Veteran's anxiety may cause him to scratch himself and therefore exacerbate his service-connected skin disorder cannot serve as a basis for establishing secondary service connection for his psychiatric disorder, but rather speaks to the current severity of his skin disorder.  

After reviewing the medical opinions of record, including the opinions provided by the Veteran's  VA dermatologist as well as those provided by the VA examiners and VA treating psychiatrists, the Board finds that the opinions of the VA examiners and treating psychiatrists should be provided more probative weight, as their medical opinions are not equivocal and are based on examinations of the Veteran and a familiarity with his psychiatric history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's appeal, including the Veteran and  his daughter's assertions that his service-connected skin disorder has either caused or exacerbates his depression.  Indeed, the Veteran's recent VA treatment records reflect his numerous unsuccessful attempts to obtain a medical opinion to support this theory from his psychiatric treatment providers.  However, while the Veteran is competent to report experiencing depression as the result of his skin disorder, See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Board does not find the Veteran's reports to be credible.  The record fails to reflect that he has reported depression as the result of his service-connected skin disorder except when seeking medical opinions to substantiate his claim for monetary benefits.   

Moreover, while the Veteran's daughter is similarly competent to report her observation of the Veteran depressed effect, she is not competent to form an opinion as to the etiology of the Veteran's depression or to provide a medical link between the Veteran's depression and his skin disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Furthermore, the Board finds it notable that in their submitted statements, neither the Veteran nor his daughter address the potential role the Veteran's history of long-term cocaine abuse and the residuals from the cocaine-related cerebral vascular accident (the etiology of his depression according to the psychiatric opinions of record) have had in the development of his current psychiatric disorder.

Accordingly, the Board finds that the totality of the evidence of record fails to suggest that the Veteran's psychiatric disorder is etiologically related to either service or his service-connected eczema.  Therefore, a basis for granting service connection has not been presented, and the Veteran's appeal is denied.






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected eczema of the bilateral lower extremities, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


